SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly period endedSeptember 30, 2010 [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No. 0-53028 WESTMOUNTAIN INDEX ADVISOR, INC. (Exact Name of Issuer as specified in its charter) Colorado 26-1315498 (State or other jurisdiction (IRS Employer File Number) of incorporation) 123 North College Ave, Ste 200 Fort Collins, Colorado (Address of principal executive offices) (Zip code) (970) 212-4770 (Registrant's telephone number, including area code) Check whether the issuer: (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T(Section 232.405 of this chapter) during the preceding 12 months(or such shorter period that the registrant was required to submit and post such files. Yes []No [ ] Indicate by check mark whether the registrant is a large accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer,” and “small reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act)Yes [X]No [ ] The number of shares outstanding of the Registrant's common stock, as of the latest practicable date, November 8, 2010, was 2,253,313. FORM 10-Q WestMountain Index Advisor, Inc. TABLE OF CONTENTS PART 1 FINANCIAL INFORMATION ITEM 1.Financial Statements 3 Condensed Balance Sheets at September 30, 2010 (Unaudited) and December 31, 2009 3 Condensed Statements of Operations (Unaudited) for the quarters ended September 30, 2010 and 2009 , for the nine months ended September 30, 2010 and 2009 and for the period October 18, 2007 (inception) through September 30, 2010 4 Condensed Statement of Shareholders’ Equity (Unaudited) for the period from October 18, 2007 through September 30, 2010 5 Condensed Statements of Cash Flows (Unaudited) for the nine months ended September 30, 2010 and 2009 and for the period October 18, 2007 (inception) through September 30, 2010 6 Notes to the Condensed Financial Statements 7 ITEM 2.Management's Discussion and Analysis and Plan of Operation 10 ITEM 3.Quantitative and Qualitative Disclosures About Market Risk 13 ITEM 4.Controls and Procedures 13 ITEM 4T.Controls and Procedures 13 PART II OTHER INFORMATION ITEM 1.Legal Proceedings 13 ITEM 1A.Risk Factors 13 ITEM 2.Unregistered Sales of Equity Securities and Use of Proceeds 18 ITEM 3.Defaults Upon Senior Securities 18 ITEM 4.Submission of Matters to a Vote of Security Holders 18 ITEM 5.Other Information 19 ITEM 6.Exhibits 19 Signatures 20 - 2 - PART IFINANCIAL INFORMATION References in this document to "us," "we," or "Company" refer to West Mountain Index Advisor, Inc. ITEM 1.FINANCIAL STATEMENTS WestMountain Index Advisor, Inc. (A Development Stage Company) Condensed Balance Sheets At September 30, 2010 and December 31, 2009 September 30, December 31, (Unaudited) (Derived from audited financial statements) Assets Cash and cash equivalents(note 1 and note 8) $ $ Certificates of deposit(note 2) Prepaid expenses Note receivable(note 4) - Property and equipment, net (note 3) Total assets $ $ Liabilities and Shareholders' Equity Liabilities: Indebtedness to related parties(note 7) $ $ Accrued liabilities Total liabilities Shareholders' equity:(note 6) Preferred stock, $.10 par value; 1,000,000 shares authorized, - - -0- shares issued and outstanding for 2010 and 2009 Common stock, $.001 par value; 200,000,000 shares authorized, 2,253,313 shares issued and outstanding for 2010 and 2009 Additional paid-in-capital Deficit accumulated during development stage ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ The accompanying notes are an integral part of these condensed financial statements. - 3 - WestMountain Index Advisor, Inc. (A Development Stage Company) Condensed Statements of Operations For the quarters ended September 30, 2010 and 2009 and for the nine months ended September 30, 2010 and 2009 and for the period October 18, 2007 (inception) through September 30, 2010 (Unaudited) October 18, 2007 For the three months ended For the nine months ended (Inception) through September 30, September 30, September 30, Operating Expenses(note 8) Sales, general and administrative expense $ Total operating expenses Net loss from operations ) Other income/(expense) Interest income Net loss before income taxes ) Provision for income taxes(note 5) - Net loss $ ) $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Basic and diluted weighted average common shares outstanding The accompanying notes are an integral part of these condensed financial statements. - 4 - WestMountain Index Advisor, Inc. (A Development Stage Company) Condensed Statement of Changes in Shareholders' Equity For the period from October 18, 2007 (inception) through September 30, 2010 (Unaudited) Deficit Accumulated Preferred Stock Common Stock Additional During Par Par Paid-in Development Shares Value Shares Value Capital Stage Total Balance at October 18, 2007 - $
